J-S19025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HUN OH                                     :
                                               :
                       Appellant               :   No. 2160 EDA 2021

            Appeal from the PCRA Order Entered September 15, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0005108-2017


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                               FILED AUGUST 23, 2022

        Appellant, Hun Oh, appeals from the September 15, 2021 order denying

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        This Court previously summarized the factual and procedural history as

follows:

        On April 20, 2017, at approximately 3:40 [p.m.,] Appellant's
        [then] twelve[-]year[-]old son (“D.O.”) returned from school to
        his home located [] in Montgomery County[, Pennsylvania]. After
        about five to ten minutes, Appellant came downstairs into the
        living room, visibly angry at the sight of D.O. [using a cellular
        tele]phone. Appellant angrily interrogated D.O. for a few brief
        minutes before D.O., fearing his father may attack him[,] fled the
        escalating situation[] and ran up the stairs, with Appellant in
        pursuit[. D.O.] ultimately [sought] refuge by locking himself in
        the bathroom. Appellant unlocked the bathroom door with a key
        and[,] upon entering, caused D.O. to fall back into the tub.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19025-22


       Appellant then lunged at D.O., choking his neck with both hands.
       D.O. fought off his father by scratching his arm and then ran to
       his own bedroom. Appellant followed D.O., cornering him on his
       bed, where he proceeded to punch D.O. repeatedly in the side of
       his stomach, before choking him again. D.O. screamed for
       Appellant to get off of him, and when Appellant let go, D.O. ran
       downstairs and fled for the home of his neighbor[.] Upon
       answering the door, [the neighbor] immediately saw D.O. was
       crying, seemed to be in shock, and had a scratch mark under his
       right eye. When [the neighbor] asked D.O. what was wrong, he
       reported that his father [] hit him and asked [the neighbor] to call
       his mother[ (“Mother”).] Immediately after calling [Mother, the
       neighbor] drove D.O. to [Mother’s] place of employment[, which
       was a medical center]. [Mother] examined her son and discovered
       a mark on his right eye and noted that his face was swollen from
       the assault. After [Mother’s] shift was over, she and D.O. waited
       outside for a while before returning home late that night. Upon
       returning home, Appellant screamed at D.O. and [Mother] that he
       was going to make them leave the house before [Mother] took
       D.O. to stay the night in [her] bedroom with her.

       The next day at school, on April 21, 2017, D.O. shared details of
       the assault with two of his friends. Both of his friends and his
       teacher[,] who overheard the conversation, insisted that D.O.
       report the incident to the school counselor[.] D.O. then reported
       to [the counselor’s] office and shared a detailed account of the
       attack by his father. [The counselor] recalled that D.O. was visibly
       upset and experienced pain and difficulty in discussing the assault.
       [The counselor] filed a report with [CHILDLINE1] immediately
       following the conversation with D.O. and took D.O. to the school
       nurse to be examined. [T]he school nurse[] observed a light
       bruise on D.O.'s lower cheek and noted that D.O. suffered pain
       when moving his neck, swallowing, and speaking. [The school
       nurse] immediately called [Mother], advising her that D.O. should
       be taken to the hospital for a complete examination, which advice
       [Mother] followed by reporting to [a] hospital that same day [on]
       April 21, 2017. On April 28, 2017, [Mother] petitioned for[,] and
       was granted[,] a temporary protection from abuse [(“PFA”)] order
____________________________________________


1 We note that “CHILDLINE is Pennsylvania’s electronic portal for reporting
suspicions       of       child       abuse           and         neglect.”
See https://www.montcopa.org/715/Child-Protective-Services (last visited
July 6, 2022).


                                           -2-
J-S19025-22


       on behalf of D.O. On April 21,2017, Detective Ricardo DeJesus
       (“Det[ective] DeJesus”) reported to Montgomery County Police
       Department to interview D.O. and afterwards proceeded to
       schedule a Mission Kids[2] interview for D.O. on April 28, 2017.

       The Commonwealth ultimately charged Appellant with the
       following [five] counts[:] Count One[: ]Strangulation-[second
       degree felony,] Count Two[: ]Simple Assault-[second degree
       misdemeanor,] Count Three[: ]Recklessly Endangering Another
       Person (“REAP”)-[second degree misdemeanor,] Count Four[:
       ]Endangering the Welfare of a Child-[first degree misdemeanor,]
       and Count Five[: ]Harassment-[summary offense.3] On August
       29, 2018, the case proceeded to a two-day bench trial after which
       the [trial] court found Appellant guilty on the following [charges]:
       Count Two[: ]Simple Assault-[second degree misdemeanor] and
       Count Four[: ]Endangering the Welfare of a Child-[first degree
       misdemeanor.]

       [Appellant] did not file a post-sentence motion. [Appellant was
       sentenced to five years’ probation and ordered to have no contact
       with D.O. unless permitted by a custody order. Appellant was also
       required to pay the costs of prosecution, attend anger
       management classes, and take part in parenting classes.] On
       March 14, 2019, Appellant filed a timely notice of [direct] appeal
       challenging the imposition of his sentence.

Commonwealth v. Oh, 2019 WL 7168105, at *1-*2 (Pa. Super. Dec. 23,

2019)     (unpublished        memorandum)        (record   citations,   extraneous

capitalization, original brackets, and section headings omitted).

       On December 23, 2019, this Court affirmed Appellant’s judgment of

sentence.    Id. at *1.      Appellant did not seek discretionary review by our

____________________________________________


2 We note that Mission Kids is a child advocacy center that “coordinates the
investigation  of   child   abuse     cases  in   Montgomery      County[.]”
See https://missionkidscac.org/what-we-do (last visited July 6, 2022).

318 Pa.C.S.A. §§ 2718(a)(1), 2701(a)(1), 2705, 4304(a)(1), and 2709(a)(1),
respectively.


                                           -3-
J-S19025-22



Supreme Court, and his judgment of sentence became final on January 22,

2020. See 42 Pa.C.S.A. § 9545(b)(3) (stating, “[a] judgment becomes final

at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking the review”); see also Pa.R.A.P.

1113(a) (requiring a petition for allowance of appeal to be filed within 30 days

after entry of an order of this Court sought to be reviewed).

       On February 14, 2020, Appellant filed the instant PCRA petition, seeking

a new trial based upon claims of ineffective assistance of counsel.4 Appellant’s

PCRA Petition, 2/14/20; see also 42 Pa.C.S.A. § 9543(a)(2)(ii). On June 24,

2021, the PCRA court ordered the Commonwealth to file an answer to

Appellant’s petition, which the Commonwealth subsequently filed on July 13,

2021. The PCRA court conducted an evidentiary hearing on September 15,

2021. At the conclusion of the hearing, the PCRA court dismissed Appellant’s




____________________________________________


4 Appellant previously filed a PCRA petition on August 29, 2019, during the
pendency of his direct appeal. On July 8, 2020, the PCRA court dismissed
Appellant’s August 2019 petition on the ground that it was premature. See
Commonwealth v. Kubis, 808 A.2d 196, 198 n.4 (Pa. Super. 2002) (stating
that, “[t]he PCRA provides petitioners with a means of collateral review, but
has no applicability until the judgment of sentence becomes final” and, as
such, a petition filed during the pendency of the direct appeal, and before
judgment of sentence becomes final, is premature), appeal denied, 813 A.2d
839 (Pa. 2002).


                                           -4-
J-S19025-22



petition.5 N.T., 9/15/21, at 110; see also PCRA Court Order, 9/16/21. This

appeal followed.6

       Appellant raises the following issues for our review:

       1.     Whether the PCRA court erred in denying Appellant's PCRA
              petition on the basis of ineffective assistance of counsel for
              failing to impeach a prosecution witness and failing to call
              an exculpatory witness?

       2.     Whether the trial [court] erred as a matter of law in finding
              Appellant guilty of simple assault and endangering the
              welfare of a child despite the lack of physical evidence?

       3.     Whether the [Commonwealth] violated [its] duty to disclose
              exculpatory evidence?

Appellant’s Brief at 4 (extraneous capitalization omitted).

       Preliminarily, we must address whether Appellant’s claims are waived

due to his failure to file a concise statement of errors complained of on appeal




____________________________________________


5 The PCRA court dismissed Appellant’s petition in open court on September
15, 2021, and a copy of the order dismissing the petition was hand-delivered
to both parties that same day. The order was subsequently entered on the
PCRA court docket on September 16, 2021.

6 On October 20, 2021, the PCRA court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant responded by filing a counseled-Rule 1925(b) statement on
November 10, 2021. The PCRA court filed its Rule 1925(a) opinion on
December 15, 2021.


                                           -5-
J-S19025-22



that conformed with Pennsylvania Rule of Appellate Procedure 1925(b).7 This

Court previously instructed Appellant’s counsel, on direct appeal,8 that

       [i]ssues not raised in a Rule 1925(b) statement will be deemed
       waived for review.      An appellant's concise statement must
       properly specify the error to be addressed on appeal. In other
       words, the Rule 1925(b) statement must be “specific enough for

____________________________________________


7Pennsylvania Rule of Appellate Procedure 1925(b)(4) sets forth, in pertinent
part, the requirements of a concise statement as follows:

       (i) The Statement shall set forth only those errors that the
       appellant intends to assert.

       (ii) The Statement shall concisely identify each error that the
       appellant intends to assert with sufficient detail to identify the
       issue to be raised for the judge. The judge shall not require the
       citation to authorities or the record; however, appellant may
       choose to include pertinent authorities and record citations in the
       Statement.

       (iii) The judge shall not require any party to file a brief,
       memorandum of law, or response as part of or in conjunction with
       the Statement.

       (iv) The Statement should not be redundant or provide
       lengthy explanations as to any error. Where non-redundant,
       non-frivolous issues are set forth in an appropriately concise
       manner, the number of errors raised will not alone be grounds for
       finding waiver.

       (v) Each error identified in the Statement will be deemed to
       include every subsidiary issue that was raised in the trial court;
       this provision does not in any way limit the obligation of a criminal
       appellant to delineate clearly the scope of claimed constitutional
       errors on appeal.

Pa.R.A.P. 1925(b)(4)(i-v) (emphasis added).

8 Appellant was represented on direct appeal by the same attorney who now
represents Appellant on collateral appeal of the order denying Appellant’s
instant PCRA petition. Appellant had separate trial counsel.

                                           -6-
J-S19025-22


       the trial court to identify and address the issue an appellant wishes
       to raise on appeal.” Commonwealth v. Reeves, 907 A.2d 1, 2
       (Pa. Super. 2006), appeal denied, [] 919 A.2d 956 ([Pa.] 2007).
       “A concise statement which is too vague to allow the [trial] court
       to identify the issues raised on appeal is the functional equivalent
       of no concise statement at all.” Id. The [trial] court's review and
       legal analysis can be fatally impaired when the [trial] court has to
       guess at the issues raised. Thus, if a concise statement is too
       vague, [this Court] may find waiver. Commonwealth v. Scott,
       212 A.3d 1094, 1112 (Pa. Super. 2019) (citation omitted).

Oh, 2019       WL 7168105, at *2               (original   brackets   omitted), quoting

Commonwealth v. Sexton, 222 A.3d 405, 413 n.3 (Pa. Super. 2019),

appeal denied, 229 A.3d 568 (Pa. 2020). This Court, in Oh, supra, went on

to find that Appellant’s concise statement “read like a narrative,” inarticulately

framed the issues, and arguably was not specific enough to allow the trial

court to identify and consider the issues.             Oh, 2019 WL 7168105, at *3.

Nonetheless, this Court did not deem Appellant’s issues waived on direct

appeal because the trial court’s legal analysis was not fatally impaired as a

result of the defects in the Rule 1925(b) statement. Id.

       In the instant appeal, we are again faced with a Rule 1925(b) statement

that reads like a narrative and inarticulately frames the issues.9                 See

Appellant’s Rule 1925(b) Statement, 11/10/21.                     Rule 1925(b)(4)(vii)
____________________________________________


9 Heeding no warning from this Court in Oh, supra, a comparison of the Rule
1925(b) statement filed by appellate counsel as part of Appellant’s direct
appeal and the Rule 1925(b) statement filed as part of the instant collateral
appeal reveals that the first full paragraph, after the preamble paragraph, is
almost identical in both statements. We again caution appellate counsel to
avail himself of, and to conform the filing of a Rule 1925(b) statement to, the
requirements set forth in Rule 1925(b)(4).



                                           -7-
J-S19025-22



unequivocally states that “[i]ssues not included in the [s]tatement [or] not

raised in accordance with the provisions of [Rule 1925(b)(4)] are waived.”

Pa.R.A.P. 1925(b)(4)(vii). A liberal review of Appellant’s instant Rule 1925(b)

statement demonstrates that he raised a claim of ineffective assistance of trial

counsel for failing to impeach a prosecution witness, namely Mother, through

introduction of “evidence relating to a prior incident in which [Mother] claimed

violence against Appellant[] and was arrested for false allegations and assault

against Appellant.” See Appellant’s Rule 1925(b) Statement, 11/10/21, at

2;10 see also Appellant’s Brief at 4 ¶1, PCRA Court Opinion, 12/15/21, at 5

(interpreting Appellant’s Rule 1925(b) statement to include a claim of

ineffective assistance of counsel “for failing to impeach [Mother] based on her

[prior false allegations] of domestic violence”). Therefore, to the extent that

Appellant’s first issue, as set forth supra, raises a claim of ineffective

assistance of trial counsel for failure to impeach a witness (Mother), we do not

find this issue waived. Within the context of that same issue, as set forth

supra, Appellant’s claim of ineffective assistance of counsel based upon a

failure to call an exculpatory witness is waived (1) for failure to raise the issue

in his Rule 1925(b) statement, and (2) for failure to raise the issue in the




____________________________________________


10For ease of reference, we have assigned page numbers to Appellant’s
unpaginated Rule 1925(b) statement.


                                           -8-
J-S19025-22



PCRA court.11 See Pa.R.A.P. 1925(b)(4)(vii); see also Pa.R.A.P. 302 (stating

that, “[i]ssues not raised in the [PCRA] court are waived and cannot be raised

for the first time on appeal”), Appellant’s Rule 1925(b) Statement, 11/10/21,

at 2, Appellant’s Brief at 4 ¶1.

       Regarding Appellant’s second issue, as set forth supra, although

Appellant raised a free-standing claim of insufficient evidence to support his

convictions in his Rule 1925(b) statement, this issue is waived because

Appellant could have raised this issue on direct appeal but failed to do so. 42

Pa.C.S.A. § 9544(b) (stating that, for purposes of a petition filed pursuant to

the PCRA, “an issue is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal, or in a prior

state postconviction proceeding”); see also Appellant’s Rule 1925(b)


____________________________________________


11  In his brief, Appellant asserts that trial counsel provided ineffective
assistance in failing to present the testimony of Dr. Daniel S. Oh, a retired
pulmonologist, to rebut the testimony provided by the Commonwealth’s
medical expert on strangulation. Appellant’s Brief at 12-14 (stating, “[t]he
failure to call Dr. Oh left unrebutted a significant portion of the
[Commonwealth’s] case, to [Appellant’s] clear detriment”).

To the extent that Appellant’s counsel intended to present the testimony of
Dr. Oh at the PCRA evidentiary hearing, in support of Appellant’s ineffective
assistance of counsel claim for failure to call a witness, counsel failed to
comply with 42 Pa.C.S.A. § 9545(d)(1). See 42 Pa.C.S.A. § 9545(d)(1)(i)
(stating, “[w]here a petitioner requests an evidentiary hearing, the petition
shall include a certification signed by each intended witness stating the
witness's name, address, date of birth[,] and substance of testimony and shall
include any documents material to that witness's testimony”); see also N.T.,
9/15/21, at 4-11.



                                           -9-
J-S19025-22



Statement, 11/10/21, at 2 (asserting that there was insufficient evidence to

support his convictions, which were “based on uncorroborated testimony at

trial without any physical or other supporting evidence”).

      Finally, our review of Appellant’s Rule 1925(b) statement demonstrates

that Appellant raised as his third issue that the Commonwealth violated its

duty to disclose exculpatory evidence in violation of Brady v. Maryland, 373

U.S. 83 (1963). See Appellant’s Rule 1925(b) Statement, 11/10/21, at 2;

see also 42 Pa.C.S.A. § 9543(a)(2)(i) (stating that, a petitioner is entitled to

relief under the PCRA when he or she is able to plead and provide that the

conviction or sentence resulted from “[a] violation of the Constitution of this

Commonwealth or the Constitution or laws of the United States which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place”).   Because this issue is cognizable under the PCRA, was raised in

Appellant’s Rule 1925(b) statement, and was considered by the PCRA court,

we do not find this issue waived. We turn now to consideration of those issues

that have not been waived for reasons set forth supra.

      In addressing Appellant’s issues, we are mindful of our well-settled

standard and scope of review of an order dismissing a PCRA petition. Proper

appellate review of a PCRA court’s dismissal of a petition is limited to the

examination of “whether the PCRA court’s determination is supported by the

record and free of legal error.” Commonwealth v. Miller, 102 A.3d 988,

992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s findings will not

                                     - 10 -
J-S19025-22



be disturbed unless there is no support for the findings in the certified record.”

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted). “This Court grants great deference to the findings of the PCRA court,

and we will not disturb those findings merely because the record could support

a contrary holding.”      Commonwealth v. Hickman, 799 A.2d 136, 140

(Pa. Super. 2002) (citation omitted). In contrast, we review the PCRA court’s

legal conclusions de novo.      Commonwealth v. Henkel, 90 A.3d 16, 20

(Pa. Super. 2014) (en banc), appeal denied, 101 A.3d 785 (Pa. 2014).

      To reiterate, Appellant’s first issue raises a claim that trial counsel

provided   ineffective    assistance   of   counsel   for   failing   to   impeach   a

Commonwealth witness, namely Mother. Appellant’s Brief at 11.

      “It is well-established that counsel is presumed effective, and to rebut

that presumption, the PCRA petitioner must demonstrate that counsel's

performance was deficient and that such deficiency prejudiced him.”

Commonwealth v. Koehler, 36 A.3d 121, 132 (Pa. 2012), citing Strickland

v. Washington, 466 U.S. 668, 687-691 (1984). In order to plead and prove

a claim of ineffective assistance of counsel, “a petitioner must establish: (1)

that the underlying issue has arguable merit; (2) counsel's actions lacked an

objective reasonable basis; and (3) actual prejudice resulted from counsel's

act or failure to act.”     Commonwealth v. Stewart, 84 A.3d 701, 706

(Pa. Super. 2013) (en banc), appeal denied, 93 A.3d 463 (Pa. 2014). “A claim

of ineffectiveness will be denied if the petitioner's evidence fails to meet any

of these prongs.” Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

                                       - 11 -
J-S19025-22



Moreover, a failure to impeach a key witness “is considered ineffective in the

absence of a reasonable strategic basis for not impeaching.” Commonwealth

v. Small, 980 A.2d 549, 565 (Pa. 2009).

      Here, Appellant baldly asserts, with no further development of an

argument in support of his assertion, that trial counsel was ineffective for

failing to “introduce evidence that [Mother,] the Commonwealth’s key witness,

was prone to lies herself and has a history of violence against [Appellant].”

Appellant’s Brief at 11. In his Rule 1925(b) statement, Appellant contends

that his son’s claims of an altercation between Appellant and son, and the

son’s suffering of physical abuse by Appellant “were corroborated only by

[Mother], who has her own history of false allegations of violent abuse against

Appellant, which were not raised.”       Appellant’s Rule 1925(b) Statement,

11/10/21, at 1.     Finally, in his PCRA petition, Appellant simply states,

“[Appellant] alleged at the time of trial and continues to allege that [Mother]

has a history of violence and making false statements to police” and that trial

counsel was ineffective for not using “this history to impeach [Mother’s]

credibility at trial.” PCRA Petition, 2/14/20, at ¶10.

      In finding that Appellant’s claim of ineffective assistance of trial counsel

did not give rise to collateral relief, the PCRA court stated,

      The only evidence [Appellant] submitted in support of his instant
      claim consists of [Appellant’s] testimony as to an alleged January
      2016 domestic altercation between [Appellant] and [Mother]. The
      record in this regard is, at best, muddled and [] the alleged
      charges against [Mother] were expunged. While [Appellant]
      testified that he asked trial counsel to pursue introduction of the
      alleged evidence, trial counsel's credible explanation for not doing

                                      - 12 -
J-S19025-22


      so, namely that [Mother] obtained a PFA [order] against
      [Appellant] on their son's behalf, was entirely appropriate[.]

      Trial counsel's [] basis for not delving into [Mother’s] alleged
      history of domestic violence was wholly reasonable given that
      doing so could have [“]opened the door[”] to [Appellant’s] own
      role in these domestic altercations [between Appellant and
      Mother].    Moreover, given trial counsel's testimony that he
      discussed this issue and his related concerns with [Appellant], who
      was "actually in agreement," [Appellant] failed to preserve any
      claim relating to the admission of [Mother’s] alleged history of
      domestic violence.

      Further miring [Appellant’s] instant claim that trial counsel was
      ineffective for not attempting to introduce [Mother’s] alleged
      history of domestic violence to impeach her credibility, and argue
      it served as a basis for her to fabricate the underlying allegations,
      are the potential complications attending the admissibility of this
      alleged evidence. More specifically, given [Appellant’s] testimony
      as to the proactive steps he took of his own volition to facilitate
      the expungement of [Mother’s] alleged criminal record, any
      evidence of her arrest [and] record would have been precluded.
      Putting aside trial counsel's justified and reasonable concerns [of
      “]opening the door[”] as to [Appellant’s] own domestic violence,
      the expunged nature of the incident about which [Appellant] now
      complains created additional evidentiary and pragmatic obstacles
      to its introduction, let alone its potential admission. As such,
      [Appellant] failed to meet his initial burden of demonstrating that
      the proffered evidence of [Mother’s] alleged history of violence
      would have [been] admissible in the first instance. Moreover,
      even if admissible, trial counsel's concerns about [“]opening the
      door[”] to evidence that might further tarnish [Appellant’s]
      character, bolstering the Commonwealth's case against him, were
      wholly reasonable.

PCRA Court Opinion, 12/15/21, at 7, 9-10 (case citations, footnotes, and

extraneous capitalization omitted).

      At the PCRA evidentiary hearing, trial counsel testified that, at the time

of Appellant’s trial, he believed D.O. was lying about the altercation between

D.O. and Appellant and, as such, his trial strategy was to attack the credibility


                                      - 13 -
J-S19025-22



of D.O. N.T., 9/15/21, at 86, 96 (stating, “I thought [D.O.’s] credibility was

the important issue”). Trial counsel did not see the credibility of Mother as

the focus of the case. Id. at 85. Trial counsel explained, “[Mother] was not

the alleged victim in this case[, and] the majority of all the testimony that was

presented against [Appellant] was very focused on the version of events

[D.O.] presented[.]” Id. at 82-83. “So the general strategy was to prove

that [D.O.] was a liar.” Id. at 81.

      At the hearing, Appellant asserted that trial counsel provided ineffective

assistance of counsel for not attacking the credibility of Mother. Id. at 13.

Appellant testified that, prior to trial, he discussed with trial counsel an

incident in which Mother assaulted Appellant in January 2016. Id. at 13, 29.

Appellant described the incident as follows:

      [Mother] ripped my clothes off, scratched [me] all over. And I
      couldn’t handle her anymore. So I let her go. And then I told her
      I was calling the police. But because she is my wife, I couldn’t
      really call the police.

      But then she called the police. And then the police came. And
      when the police came, [Mother] was okay. [S]he didn’t have any
      problems. But the police saw me. And all my clothes were ripped.
      I had scratches all over. I was bleeding. So she was arrested.

Id. at 21. Appellant averred that Mother was charged with assault but that,

ultimately, the charges were dismissed because, as Appellant contended, he

wrote a letter to the presiding magisterial district judge and requested that

the charges be dismissed. Id. at 21-28, 47-48.




                                      - 14 -
J-S19025-22



      When asked why he did not raise the subject of the domestic trouble

between Appellant and Mother at trial, trial counsel responded,

      I did not want to open the door to evidence being presented about
      any history of domestic abuse, domestic disputes. I didn’t want
      to get into arguments between [Appellant] and [Mother]. I
      thought that would be opening the door to evidence and testimony
      that might be detrimental to [Appellant’s] case.

      I think it would just show [Appellant] in a bad light. I didn’t want
      [Mother] to open it up and start talking about other instances of
      abuse, domestic violence, maybe between the two of them. I just
      didn’t think that was going to be to his benefit.

Id. at 54. Trial counsel described his decision to forgo use of this information

as a “strategic decision” that he discussed with Appellant prior to trial and

Appellant agreed with trial counsel’s decision. Id. at 55, 81 (stating, “I didn’t

want [Mother] to be on the stand talking about other instances where she was

accusing [Appellant] of doing violent things”).

      Based upon our review of the record, we concur with the PCRA court

that trial counsel’s strategic decision for not attempting to impeach Mother’s

credibility by questioning her regarding the January 2016 domestic incident

between Mother and Appellant was reasonable.          Trial counsel focused on

impeaching the credibility of the victim, D.O., who trial counsel believed was

not telling the truth.    Mother’s testimony recalled the incident between

Appellant and D.O. based upon the information provided to her by D.O.

because she was not present when the event occurred. Moreover, Mother’s

testimony that D.O. told her that he hit his head in the bathroom and that she

did not observe signs that D.O. had been punched or strangled when she


                                     - 15 -
J-S19025-22



examined D.O. on the day of the incident supported trial counsel’s strategy

that D.O. was untruthful in his version of events.       To impeach Mother’s

credibility would have been more harmful than beneficial in light of these

circumstances. Therefore, we concur with the PCRA court that Appellant failed

to plead and prove a claim of ineffective assistance of trial counsel based upon

a failure to impeach Mother. Consequently, Appellant’s first issue is without

merit.

      Appellant’s remaining issue raises a claim that the Commonwealth

violated Brady, supra, when it failed to disclose exculpatory evidence.

      In Brady, the United States Supreme Court held that
      “suppression by the prosecution of favorable evidence to an
      accused upon request violates due process where the evidence is
      material either to guilt or to punishment . . . .” Brady, 373 U.S.
      at 87[.] Brady's mandate is not limited to pure exculpatory
      evidence; impeachment evidence also falls within Brady's
      parameters and therefore must be disclosed by prosecutors.
      [United States] v. Bagley, 473 U.S. 667, 677[] (1985).
      However, “the prosecutor is not required to deliver his entire file
      to defense counsel, but only to disclose evidence favorable to the
      accused that, if suppressed, would deprive the defendant of a fair
      trial.” Id. at 675[.]

      [T]o establish a Brady violation, a defendant must demonstrate
      that: (1) the evidence was suppressed by the Commonwealth,
      either willfully or inadvertently; (2) the evidence was favorable to
      the defendant; and (3) the evidence was material, in that its
      omission      resulted    in    prejudice     to   the    defendant.
      [Commonwealth v.] Dennis, 17 A.3d [297,] 308 [(Pa. 2011)].
      The burden rests with the defendant to “prove, by reference to
      the record, that evidence was withheld or suppressed by the
      prosecution.” Commonwealth v. Paddy, [] 15 A.3d 431, 451
      ([Pa.] 2011). The withheld evidence must have been in the
      exclusive control of the prosecution at the time of trial. No Brady
      violation occurs when the defendant knew, or with reasonable
      diligence, could have discovered the evidence in question.

                                     - 16 -
J-S19025-22


      Similarly, no violation occurs when the evidence was available to
      the defense from a non-governmental source. Id.

Commonwealth v. Haskins, 60 A.3d 538, 546 (Pa. Super. 2012), appeal

denied, 78 A.3d 1090 (Pa. 2013).

      Here, Appellant contends,

      the Commonwealth had in [its possession] reports of domestic
      violence in the alleged residence wherein [Mother] falsely reported
      [an] assault [by Appellant]. Despite her calling 911, the arriving
      [police] officers immediately arrested her after visibly seeing both
      [Mother and Appellant] in the residence. She claimed otherwise
      in her PFA [petition], stating that the police [officers] did not listen
      to her despite her injuries. She claimed the same choking and
      even brutal biting that left her [with] a scar. Yet the police
      [officers] saw nothing to corr[o]borate her statements but rather
      found [Appellant] to be a peaceful victim [of] a domestic
      disturbance. That report and those charges should have [] come
      into evidence in [Appellant’s] favor. The Commonwealth, which
      purports to defend the truth, has the enduring duty to disclose
      any relevant exculpatory evidence in their possession, and the fact
      that false claims of abuse had previously been alleged against
      [Appellant] is both relevant and potentially exculpatory.

Appellant’s Brief at 19-20.

      At the evidentiary hearing, Appellant testified that “all this information”

pertaining to the January 2016 incident between Appellant and Mother “was

provided to” trial counsel prior to the start of trial.     N.T., 9/15/21, at 13.

Appellant affirmed that he “discussed this matter with [his] attorney” at the

time of trial. Id. at 26. Trial counsel further confirmed that he was aware of

the January 2016 incident because he made a strategic decision not to use

this information in an attempt to impeach Mother’s credibility. Id. at 54.




                                      - 17 -
J-S19025-22



      Based upon a review of the record, we concur with the PCRA court that

“[i]t seems pretty clear [] that [Appellant] was well aware of [the January

2016 information] and obviously had access to” this information prior to trial.

Id. at 26.    Because Appellant and his trial counsel were aware of this

information prior to trial, Appellant’s claim that the Commonwealth violated

Brady, supra, for failing to disclose this information is without merit.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                    - 18 -